Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 November 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Nov. 16. 1780
When I made the agreement with Mr de Chaumont about the Ship I thought it was not possible to have any Difficulty; but he & his Correspondents make a strange demand of receiving the Freight before she Sails from Bordx because the words of the agreement are “frêt acquit avant le depart” & the Departure they fix to be from Bordeaux. I never considered that I had anything to do with the Ship before she came to L’orient, & the glaring absurdity of paying a full freight before the Ship is in the Port where she is to be loaded ought to be of itself sufficient to prove that the agreement could not be otherwise. The method in which they have measured the Ship is different from what I expected, but as the agreement was to freight as the King does I shall not object if it turns out that the King freights in that manner. Mr de Chaumont writes to me that whatever differences may arise must be settled by indifferent Persons. I have therefore chosen Messrs Val. & P French of Bordeaux and desired Messrs Jauge & Co, who fit the Ship, to choose others to join them & consider our Differences and decide for us, and I trust they will decide in my Favour; I hope you will approve of this, for Disputes being kept alive create Delays and I am already heartily tired of waiting; the Ship it was expected would be at L’orient 6 Weeks ago & now God knows when she will be there. I have written to Mr Chaumont on the subject & desired him to show my Letter to you, I hope I shall soon have an answer to my satisfaction.
I am ever with the greatest Respect Dear & hond sir Your dutifull & affectionate Kinsman
Jona Williams J

P.S. I suspect the true Reason of the freight being demanded before the Ship Sails from Bordeaux, is the uneasiness of Mr de Cs correspondents about their Reimbursements owing to his late Check.— I should have no objection to paying the freight beforehand provided the Ship was insurd to us to be at L’orient & to take in all the Goods I intend to Ship, but if we give the Cash first what dependances can we have that she will even arrive at L’orient?

 
  Endorsed: Letter from M. Williams to BF. Nov. 16. 1780 Strange Demand of Freight to be paid at Bourdeaux   6 Weeks Delay already  Conjecture of the Cause.
